Burr, J. (dissenting):
A reargument .was ordered in this case and it devolves upon us to consider whether we erred in the decision which was previously made; (See 129 App. Div. 511.) If we did, we should welcome the opportunity to correct it. On the reargument the point is made that, the case should have been submitted to the jury upon the question whether the plaintiff became a bona fide holder of the note in suit before maturity. At the time of the trial the note was in the pos- ' session of the plaintiff. This raises a presumption that it was trans-. , ferred before maturity for a valuable consideration, and that the plaintiff is the lawful holder thereof. (Neg. Inst. Law [Laws of .1897, chap. 612], § 98; Newcombe v. Fox, 1 App, Div. 389.) Further evidence as to the.time and manner of the acquisition, thereof was elicited from the plaintiff and her son- Charles II. Becker, who were called as witnesses for the defendants. It is. urged on the one hand that when the defendants called these witnesses they'vouched for their credibility in general, and cannot now be permitted to impeach their testimony. (Coulter v. American Merchants’ Un. Ex. Co., 56 N. Y. 585; Nichols v, White, 85 id., 531; O’Doherty v. Postal Telegraph-Cable Co., 113 App. Div. 636; Berkowsky v. New York City R. Co., 127 id. 544.) On the other hand, ■ it is urged that while the general rule may be as above stated, when the exigencies of the case require the calling of an adverse party as a witness,, if there is in the evidence such improbabilities or contradictions 'as fairly to raise a question as to its credibility, then it becomes the province of the’ jury to determine where the truth lies. (Becker v. Koch, 104 N. Y. 394; Pres't, etc., of Manhattan Co. v. Phillips, 109 id. 383; de Meli v. de Meli, 120 id. 485, 490.) Both propositions seem to us to be correct. There' is a distinction between impeachment and contradiction. Impeachment attacks a witness’ honesty; contradiction his accuracy.. A witness may-be. contradicted by other witnesses or by circumstances. His own testi*791mony as to essential facts in the controversy may so vary in different portions thereof, or may be so inherently improbable, that it may be deemed thereby contradicted. A witness may be truthful, in the sense that he desires to tell the truth, but inaccurate, and for that reason his testimony may not he in accord with the facts. But even where a party is called as a witness in his own behalf, if there is nothing to contradict or discredit his testimony, his evidence cannot be disregarded. A fair argument must be made against the probability of a story before it presents a question for the jury. (Gordon v. Ashley, 191 N. Y. 186; Hull v. Littauer, 162 id. 569; Second Nat. Bank v. Weston, 172 id. 250.) ' Much more must this be the' case whén his adversary calls him, for he thereby asserts his confidence that he intends to tell the truth. We propose, therefore, to consider the question whether, upon a review of all the competent evidence in the case, there is a fair conflict of testimony as to when and for what consideration the plaintiff became the owner of the note in suit. When this question is correctly answered the case is solved, because if the plaintiff acquired the note before maturity and in good faith, payment to the former holder thereof is no defense. If she acquired' it after maturity she became the mere assignee of a chose in action, and payment to her assignor without notice of her claim would be a good payment. We have used the expression “competent evidence,” because a part of the testimony offered by the defendants related to personal transactions between them and'David Levy, now deceased, through whom the plaintiff claims title. Such testimony was clearly incompetent. (Code Civ. Proc. § 829.) It was properly and seasonably objected to; the objection was overruled and plaintiff excepted. There was also some testimony elicited by the defendants of declarations made by the plaintiff’s son but not in her presence, from which the defendants seek to draw the inference that David Levy liad never parted witli the title to the note. This was also received against plaintiff’s objections, and.an-exception to the admission of the evidence was duly taken. This was also incompetent, for if it be conceded that Charles H. Becker acted for his mother in connection with the purchase of the note his- agency then terminated and she could not be bound by subsequent declarations of his, hostile to her interest. There is no sug*792gestión that if these objections had been sustained the defendants could have overcome- the difficulty by the introduction of other evidence. Therefore, in determining the correctness of- the dispose tion of. this case by the learned trial court, such, testimony, should be disregarded. Starting with the presumption in plaintiff’s.favor from her possession of the note,, unless, there-is competent evidence to overcome this presumption, judgment must go for the plaintiff. Construing the- testimony most favorably to the defendants, it appears, that the note was dated October 5, 1903, was payable two months after date and was for >$1,825. About three weeks-after-wards,-it was seen in "the possession of David Levy. Charles H. Becker, the plaintiff’s son, was in his employ. Before the note became due David Levy, at, one time the owner and holder thereof, was in. need of money. He was endeavoring to collect something from the defendants on account, of the note before its. maturity. About the middle of October, 1903, plaintiff’s son told her that ■ Levy needed money and that if she would give him $1,000 for this note she could have it. She had $1,000 in ca.sh in "a tin box in. her house, which she had been accumulating for a long period of years. She gave it to her son, who-afterwards handed her the note. A short time afterwards, and about the time of its maturity,-he took it from her for a few' days, then returned it to her, and she has ever since had it in her possession. David. Levy died by his own hand April 24, lc04. Although there was an indorser upon the note, it was not protested when it became due, and no action was begun to enforce payment thereof until April, 1906.' The defendant Frieda Hart, during the entire time was the owner of valuable property in the city of Hew York. This was plaintiff’s first and only note transaction, and she was evidently a person of limited intelligence and education. Between October 1, 1891, and March, 1907, the plaintiff had on deposit to her credit in the Brooklyn Savings Bank a small sum of. money. At no time did this credit exceed the sum of $800. The last deposit was made in January, 1902, but drafts in the meantime had reduced the account so that the balance was only about the sum of $600. After that date drafts were made from- time to time so that in March, 1907, only $75 remained. Upon the trial she stated■ that this money, although standing in her name,.really belonged to her children.- In her examination before trial she *793omitted to state that fact, although she says that her attention was not then called to it nor was she asked about it.
This fairly summarizes all of the evidence in the case relative to the transfer of the note that was properly received. Suppose that after the plaintiff had put the note in evidence and had rested, the defendants had called the plaintiff as a witness and had asked her four questions: First, when did you acquire this note; and she had answered, about three weeks after its date; second, what did you pay for it; and she had answered, $1,000 ; third,, where did you obtain the money; and she had answered, from a tin box which I kept in my house where I had been accumulating it for a long period of years; and fourth, has the note ever since been in your possession; and she had answered, yes, except for a few days at about the date of its maturity when my son had it, and then had rested. Would any one pretend that such evidence was sufficient to overcome the presumption that arose from the possession of the note? Tet that . is all there is in this case. Evidence was also received that subsequent to October, 1903, the defendants paid to David Levy in various installments the entire balance then remaining unpaid upon said note. This evidence was incompetent under section 829 of the Code, and was received upon an undertaking on the part of the defendants to connect the plaintiff with knowledge thereof. There was no evidence to that effect. But if it had been properly admifcte.d the concession is important that at, the tizne these payments were made the defendant Levy did not produce the note, and that the defendants did not see it. It is suggested that the plaintiff’s son may have stolen the note from Levy’s possession, or extracted it from his papers after his death, and is now attempting to collect the' same in his mothez,’s name. It seems to us a much more reasonable suggestion that Levy did obtain from her $1,000 upon the note, and desired to conceal that fact frozn the defendants, as he was then in need of money, and before its maturity was seekizig to obtain payments, from them on account of it. This would also explain why the note was not protested. Levy knew; that the makers were perfectly good, and he did not wish them to know that the note had been transferred. Probably he intended to repay the plaintiff the money which he had obtained from her, at some future tizne, get back the note and deliver it up to the defendants. *794His clerk, the plaintiff’s son, was endeavoring to aid him in his purpose, which was never fullfilled because of his death shortly after. Upon that theory, every circumstance which the defendants claim is suspicious would be fully "explained. The statement that plaintiff- had $1,000 in cash in her house is not so contrary to experience that this fact alone would raise an issue. When it is sought to prove a fact by circumstantial evidence, and the circumstances point as much to .the non-existence as to the existence of the fact, or point in neither direction,- the fact must be deemed not proven. (Cordell v. N. Y. Central & Hudson R. R. R. Co., 75 N. Y. 330.) But the rejection of the whole of the testimony of Mrs. Becker and -her son would not warrant the jury, in the absence of any other evidence, in basing an affirmative finding of fact upon the assumed falsity of ■ such evidence to the contrary. (Kirby v. D. & H. C. Co., 20 App. Div.. 473; Hankinson v. Vantine, 152 N. Y. 20.) In the. Kirby case the court say; “A party upon whom it is incumbent to prove an alleged fact cannot call his adversary as a witness as to that fact, elicit' testimony from him.to the.effect that such alleged fact lias no existence, and -then call upon the jury to. discredit the evidence of such adversary simply" because ■ he is interested as a party, and to base upon the assumed falsity of his evidence an affirmative finding of the .existence of such alleged fact, without any other evidence of its existence, or from which it may be inferred.” To submit the question-of plaintiff’s bona fide ownership of this note to the jury would be' to permit them arbitrarily to find, without any evidence to support-it, that the plaintiff was not the holder of -the note in due course" for value. This may not be done. (Gordon v. Ashley, supra.) While it may be unfortunate for the defendants if they have to . pay the note a secdnd time,, they are certainly chargeable with want of ordinary business prudence if they did make payments on the note without insisting upon the production thereof.
The judgment and order appealed from should be affirmed, with costs.
Jerks, J., concurred.
■ Judgment and ".-order reversed on reargument, and new trial granted, costs to abide the event.